SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (date of earliest event reported):December 18, 2011 LAS VEGAS SANDS CORP. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation) 001-32373 (Commission File Number) 27-0099920 (IRS Employer Identification No.) 3 LAS VEGAS, NEVADA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(702) 414-1000 NOT APPLICABLE (Former name or former address, if changed since last report) Check the appropriate box if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General Instruction A.2. below): [] Written Communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. On December 18, 2011, Sands China Ltd. (“SCL”), a majority-owned subsidiary of Las Vegas Sands Corp. (the “Company”), with ordinary shares listed on The Stock Exchange of Hong Kong Limited (the “SEHK”), filed an announcement (the “Announcement”) with the SEHK stating that on December 15, 2011, SCL received confirmation from the Securities and Futures Commission of Hong Kong (the “SFC”) that the previously disclosed investigation by the SFC has been concluded.SCL was also advised by the SFC that no further action will be taken against it at this time.The Company previously disclosed the SFC investigation in its Current Report on Form 8-K, dated March 31, 2011. The Announcement is attached as Exhibit 99.1 to this report and is incorporated by reference into this item. The information in this Form 8-K and Exhibit 99.1 attached hereto shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, nor shall they be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in any such filing. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Announcement of Sands China Ltd., dated December 18, 2011. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report on Form 8-K to be signed on its behalf by the undersigned, thereunto duly authorized. Dated:December 19, 2011 LAS VEGAS SANDS CORP. By: /s/ Ira H. Raphaelson Name: Ira H. Raphaelson Title: Executive Vice President and Global General Counsel 3 INDEX TO EXHIBITS Announcement of Sands China Ltd., dated December 18, 2011. 4
